United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 333-175692 New Found Shrimp, Inc. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 20-8926549 (I.R.S. Employer Identification No.) 7830 Inishmore Dr. Indianapolis, IN46214 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(317) 652-3077 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of shares of the issuer’s common stock, par value $.00001 per share, outstanding as of July 19, 2013 was 46,288. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Financial Statements. 3 Condensed Balance Sheets for the periods ending June 30, 2013 (unaudited) and December 31, 2012 (audited). 3 Condensed Statements of Operations for the three and six months ended June 30, 2013, June 30, 2012 and the period April 26, 2007 (date of inception) through June 30, 2013 (unaudited). 4 . Condensed Statements of Changes in Shareholders’ Equity for the period April 26, 2007 (date of inception) through June 30, 2013 (unaudited). 5 Condensed Statements of Cash Flows for the six months ended June 30, 2013, June 30, 2012 and the period April 26, 2007 (date of inception) through June 30, 2013 (unaudited). 6 Notes to Condensed Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risks 17 Item 4. Controls and Procedures. 17 Part II. Other Information. Item 1. Legal Proceedings. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Mine Safety Disclosure. 18 Item 5. Other Information. 18 Item 6. Exhibits. 19 Signatures 21 2 Part I.Financial Information Item 1.Financial Statements. New Found Shrimp, Inc. (A Development Stage Company) Condensed Balance Sheets June 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Non-current assets Net Intangible assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Note payable, related party Note payable Total Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 9) Stockholders' Equity Preferred stock: 100,000,000 authorized; $0.00001 par value 84,699 and 84,699 shares issued and outstanding, respectively 1 1 Common stock: 10,000,000,000 authorized; $0.00001 par value 46,288 and 46,288 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit during development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited condensed financial statements 3 New Found Shrimp, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) April 26, 2007 For the Three Months Ended For the Six Months Ended (inception) June 30, June 30, June 30, Revenues $
